Settle, J.
This petition was filed on the twenty-first day of March, 1887, which was before the interstate commerce act went into effect. The answer of the receiver, H. R. Duval, was filed on the fourth day of April, 1887, in which he submits that he has reformed his tariff of rates, and intends to comply, in all respects, Avith the provisions of the interstate commerce act. In view of this answer, I deem it unnecessary and *665inexpedient at this time to do more than to give to the receiver of the Florida Bailway & Navigation Company some general instructions in respect to such of his business with the parties to this petition as falls under the head of interstate commerce. (1) All charges made for any service in the transportation of passengers or property, or for receiving, delivering, storing, or handling property, must be reasonable and just. (2) He will not discriminate, in his rates, charges, and facilities, for or against the Clyde line or the Mallory line, but will give to both equal rates and facilities for trade and travel, for equal service, from all points.